DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The preliminary amendment filed 10/12/2021 is acknowledged and has been entered.  Claims 1-26, and 31-37 have been cancelled. Claims 27-30, 38, 40 and 42-45 have been amended.  Claims 46-53 have been added.  Accordingly, claims 27-30 and 38-53 are pending and under examination.

Information Disclosure Statement
The information disclosure statement filed 04/17/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(3)(b)(5)- each publication listed in an information disclosure statement must be identified by publisher, author, title, relevant pages of the publication, date and place of publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).   In the IDS filed 04/17/2020 under the section Non-patent Literature Documents citation No. 309 Mirakaj et al does not provide a date of publication.  Citation 467 does not provide an author or date of publication.  Citation 498 Yamashita does not provide a date of publication.  Therefore, the references of citations 309, 467 and 498 have been lined through and not considered because the relevance of the documents cannot be determined properly.
Please provide any appropriate corrected references on a new separate IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 27-30 and 38-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
Claim 27 is directed to a method of detecting at least one RGMa fragment in a sample, in which a sample is contacted with a capture binding protein that binds to the RGMa fragment.  The claims as a whole therefore encompass a genus of RGMa fragments thereof which are defined by reference to a desired functional characteristic, namely the capacity to be recognized by capture binding protein that binds to the fragment.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
In this case, the genera encompassed by the claims are of large size and substantial variability. For example, Claim 1 encompasses fragments of RGMa of any length and any and all species of capture proteins.  Any and all peptide fragments of an RGMa protein would meet the structural requirements of the claim.  Modifications, deletions, substitutions, additions, and insertions are also encompassed by the recitation of “RGMa fragment” (current specification page 15, paragraph 0036, any RGMa fragment). 
  Thus, the claimed fragments may involve any number of substitutions, deletions, and/or additions made relative to RGMa protein sequence, at any position within the proteins/ fragments. As a result, the number of species meeting the structural requirements of the claim is exceedingly large and characterized by substantial variability. It is not apparent that the identities of all such species could be determined even with the aid of a computer. 
However, only those sequences meeting the structural and functional requirements of the genus are encompassed by the claim. Therefore, the claims encompass all of the sequences meeting the structural requirements that are also able to be recognized by the RGMa capture protein.   In this case, however, it cannot be envisioned based on the specification what sequences would possess such binding properties. In particular, it cannot be envisioned based on the specification which fragments of RGMa would be capable of being recognized by the RGMa fragment capture protein.
The specification on page 10, paragraph 0015 discloses the detection of RGMa fragments of 18 kDa, 30 kDa and 40 kDa.  Page 11, paragraph 0017 also discloses the same three detected fragments.  Page 15, paragraph 0037 discloses two different RGMa fragments, the N-terminal (30 kDa)) and a C-terminal fragment (40 kDa).  The specification on page 36, paragraph 0089 discloses reagents capable of specifically binding to 18 kDa RGMa fragment, 30 kDa RGMa fragment and/or 40 kDa RGMa fragment.  The Examples in the specification are limited to the detection of 18, 30 and 40 kDa bands.
The specification does not disclose the detection of any and all possible RGMa fragments or provide for capture proteins which bind specifically bind to any and all possible RGMa fragments.
           Comparing the claim scope with the scope of the description, it is noted that the specification as filed discloses only three species of fragment, namely 18, 30 and 40 kDa.   These three species fails to convey evidence of possession of the entire genus of capture proteins specific for any and all RGMa protein fragments. In particular, the specification fails to disclose a correlation between structure and function; the specification does not make clear which peptides are in the genus and which are not because it does not set forth a physical basis for the claimed binding activity. As such, apart from 18, 30, 40 kDa RGMa fragments, it is not known what other RGMa fragments thereof would also bind to capture proteins which are specific to the RGMa fragments. It is unknown what modifications would be permitted while retaining the ability to be recognized by capture proteins.
At the time of the invention, it was recognized that analysis of a given amino acid sequence only provides rough guides as to whether the sequence will bind to antibody. See Lesniewski et al. (U.S. 6,596,476 B1) at column 5, lines 40-47, who further teach that there is no invariably predictable way to ensure whether a sequence has immunological activity short of preparing the sequence and testing it in an assay. As such, it cannot be predicted what fragments of RGMa would be recognized by anti-RGMa antibody in subjects sample.
	Furthermore, it was known in the prior art that small changes in antigen structure profoundly affect antibody-antigen interactions. Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26) (submitted in the IDS filed 04/17/2020) discus how even small changes in antigen structure can profoundly affect the strength of an antibody-antigen interaction. See entire selection, in particular page 26, first full paragraph. In particular, the loss of a single hydrogen bond can reduce the strength of interaction by 1000-fold (ibid).
Many other researchers have reported similar findings to those of Harlow & Lane. For example, Lederman et al. ("A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 Nov;28(11):1171-81) (submitted in the IDS filed 04/17/2020) found that a single amino acid substitution on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract). Similarly, Colman et al. (Research in Immunology, 1994; 145(1): 33-36) (submitted in the IDS filed 04/17/2020) teach that amino acid changes in an antigen can effectively abolish antibody antigen binding entirely (see entire document, particularly pages 33-34).
As noted above, the variability among the fragments encompassed by the claims is also enormous; and would encompass changes much more substantial than the loss of a single hydrogen bond or the mutation of a single amino acid; yet even such minor changes as these were known to dramatically affect function.
Given the unpredictability associated with making even minor changes to antigen structure while preserving function, with limited exception it is not possible to predict which, out of the enormous number of fragments encompassed by the claims, would be capable of being recognized by anti-RGMa antibody. 
	For all of these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.
Written Description
            Claims 27-30 and 38-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
            The claims are directed to a method detecting the levels of RGMA fragments in samples from subject suffering from neurodegenerative disease and determining increased levels of the RGMA compared to a control.  The limitation ‘neurodegenerative disease’ represents a genus and encompasses Prion disease, Spinocerebellar ataxia, Spinal muscular atrophy, Motor neurone disease, Parkinson’s disease, Niemann-Pick, Amyotrophic lateral sclerosis, Batten disease, Chronic traumatic encephalopathy, Cystic fibrosis and Ehlers-Danlos syndrome to name a few.  The limitation 'subject’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  The limitation 'sample’ is a genus and encompasses tears, semen, liver, urine, kidney, brain, peritoneal fluid, sputum, synovial fluid, lung tissues or stool.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the recited ‘neurodegenerative disease’, ‘subject’ and ’sample’, such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the full scope of the claimed invention at the time the application was filed. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification indicates the following.   The specification on page 11, paragraph 0016 discloses the neurodegenerative disease may be multiple sclerosis, the RGMa fragment may be a human RGMa fragment and the sample may comprise cerebrospinal fluid, blood, serum and plasma.  The specification on pages 12-13, paragraph 0025 discloses the RGMA fragment based diagnostic assay quantitatively measures the concentration of soluble regeneration-inhibitory RGMa fragments present in human bodily fluids like CSF, blood, serum and plasma.  Paragraph 0025 further discloses detection in human material and that the quantitative tool to identify RGMa concentration in the body fluids of patients suffering from neurodegenerative disease such as multiple sclerosis.  The specification on pages 39-42 discloses examples wherein CSF from human subjects suffering from multiple sclerosis is tested for RGMa fragments.  The examples in the specification are limited to multiple sclerosis in human subjects and the measurement of the RGMa fragments in CSF.  The specification does not provide for the measurement of RGMa fragments in       any and all samples from any and all species of subject nor does it provide a correlation of the RGMa fragments in any and all samples with any and all possible neurodegenerative diseases wherein any and all neurodegenerative diseases may be treated. 
           Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) teaches for example that CRP (biomarker) is an acute phase reactant in humans but not an acute phase reactant in a mouse (e.g. page 1).  Van Der Vekens et al., (Cardiovascular Endocrinology, 2013, Vol 2, No. 4,pages 67-76) teaches that markers between human and equine show important species differences, which can be explained by variations in physiology or pathophysiology and also teaches pathological differences in the species (e.g. abstract).  
The only example utilized in the specification appears to be limited to multiple sclerosis in human subjects and the measurement of the RGMa fragments in CSF.      The specification does not disclose that RGMa fragments which appear in CSF, blood, plasma or serum also appear in samples such as lung, brain, sputum, stool or that such a biomarker would be expected to be shed, excreted into or found in these samples and specifically correlated with any and all possible forms of neurodegenerative disease.  As stated supra the specification appears to be limited to human CSF, blood, plasma or serum samples and the measurement of RGMa fragments in these subjects suffering from multiple sclerosis. 
            The specification also fails to provide for a correlation of the RGMa fragments
 in all subjects such as dogs, cats, cows, monkey, horse, rabbit squirrel and penguins (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease) The specification also fails to provide that RGMa exists in samples such as  lung tissue, kidney tissue, stool, sputum, kidney or liver tissue or that a correlation of this biomarker exist in such subjects with any possible neurodegenerative disease.  Further, it is not well known in the art that these samples provide for RGMa fragments and that a correlation exists between RGMa fragments in any and all samples from all possible subjects to all possible neurodegenerative diseases.  The examples in the specification appear to be limited to the detection of RGMa fragments in human urine, blood, plasma or serum and correlated with multiple sclerosis.  The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention’ (Id. at 1104).   Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  Factual evidence of an actual reduction to practice has not been disclosed in the instant specification, nor has Applicant shown the invention was ‘ready for patenting’.  The Guidelines further state, ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus' (Id. at 1106).  For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.  Instant claims are viewed as not meeting the written description provision of 35 U.S.C § 112, first paragraph.  The specification fails to disclose the detection of RGMa fragments in any and all subjects and any and that all samples comprise RGMa fragments and that this biomarker is correlated with any and all neurodegenerative diseases.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30 and 38-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.        
          Claim 27, line 5 the recitation “a subject” is vague and indefinite because it is unclear if the Applicant is referring to the subject recited in line 1 or if Applicant intends another subject.  Please clarify.
          Claim 27, step (b) is vague and indefinite in reciting “a sample” because it is unclear if Applicant intends the sample recited in step (a) or if Applicant intends another sample.  Please clarify. 
          Claim 53 the recitation “the detectable label there is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-29, 38 and 42-51 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 2013/0330347) in view of Yamashita et al (US 2012/0328633).
Mueller et al discloses a method for the diagnosis of neurite degenerative disease or disorder such as multiple sclerosis (e.g. para’s 0003, 0313).  Mueller et al discloses detecting the level of RGMa or RGMa fragments in a sample such as blood or serum in a subject such as a human (e.g. para 0312, 0313-0315, 0325).  Mueller et al discloses comparing the level to a control sample and determining an increase to indicate the subject has the neurite degenerative disease (e.g. para 0313).  Mueller et al discloses that the amount of the RGMa or RGMa fragment can be detected by immunoassay (e.g. para 0318).  Mueller et al discloses that the subject can be assessed for the neurite degenerative disease and administering treatment which can include Copaxone (e.g. 0281, 0275).
Mueller et al differs from the instant invention in failing to teach contacting the sample with a capture binding protein which binds to at least one RGMa fragment and contacting the sample with detection binding protein that interacts with the capture binding protein and detecting and quantifying the fragment.
           Yamashita et al discloses a method of detecting and quantifying RGMa fragments in a sample (e.g. para 0027, 0060-0063, Figs 2-3).  Yamashita et al discloses that the sample can be a sample of cells from a mouse (subject) (e.g. para 0060).  Yamashita et al discloses obtaining the sample and contacting the sample with anti-RGMa antibodies (capture antibodies) (e.g. para 0062) and forming a complex.  Yamasita et al discloses contacting the formed complex with labeled secondary antibody(detection binding protein) which interacts with the anti-RGMa antibodies and quantifying (e.g. para 0062).  Yamashita et al discloses that the detection method is done by Western blot and SDS-PAGE(e.g. para 0062).  Yamashita et al discloses that the RGMa fragments are of a size of 30 and 50 kDa (e.g. Figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate Western Blot detection and reagents such as taught by Yamasita et al into the method of Mueller et al for the quantification of RGMa fragments because Yamasita et al shows that it is well known and conventional in the art to utilize Western Blot assay for the quantification of RGMa fragments and absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating Western Blot detection and reagents such as taught by Yamasita et al into the method of Mueller et al.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al in view of Yamashita et al as applied to claims 27-29, 38 and 42-51 above, and further in view of Lukas et al (Therapeutic Advances in Neurological Disorders, 2009, 2(6), pages 349-355) (submitted in the IDS filed 04/17/2020).
See above for the teachings of Mueller et al and Yamashita et al.
           Mueller et al and Yamashita et al differs from the instant invention in failing to teach the treatment comprises triamcinolone acetonide (TCA).
              Lukas et al teaches TCA has been shown to provide substantial benefit in a subset of progressive MS patients (e.g. abstract).
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the use of TCA in the modified method of Mueller et al because Lukas et al shows that TCA has been shown to provide substantial benefit in a subset of progressive MS patients.

Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al in view of Yamashita et al as applied to claims 27-29, 38 and 42-51 above and further in view of Tassew et al., (Developmental Cell 22, Feb 2012, pages 391-402)(submitted in the IDS filed 04/17/2020).
See above for the teachings of Mueller et al and Yamashita et al.
Mueller et al and Yamashita et al differs from the instant invention in failing to teach one of the fragments is a 40 kDa RGMa fragment and also fails to teach at least three RGMa fragments detected.
Tassew et al teaches the detection of multiple RGMa fragments such as 18, 30, 37 (e.g. page 392-393).  Tassew et al discloses that the 37 RGMa fragment is a C-terminal fragment (e.g. Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the detection of fragments 18, 30 and 37 such as taught by Tassew et al into the modified method of Mueller et al because Tassew et al shows that it is known in the art that multiple RGMa fragments exist and can be detected with the use of antibodies and absent evidence to the contrary it would have been obvious to detect multiple fragments and one of ordinary skill in the art would have a reasonable expectation of success incorporating the detection of RGMa fragments such as taught by Tassew et al into the modified method of Mueller et al.
       With respect to the RGMa being a 40 kDa fragment as instantly recited.  The current specification discloses on page 15, paragraph 37 that the c-terminal fragment is 40 kDa and Tassew et al discloses that the 37 fragment is a c-terminal fragment.  Thus, since the applicant and Tassew et al are detecting the same C-terminal fragment it appears that the Tassew et al fragment is the same as the 40 kDa fragment as currently recited.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place between the RGMa fragment of Tassew et al and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious by one of ordinary skill in the art.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977). 

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al in view of Yamashita et al as applied to claims 27-29, 38 and 42-51 above and further in view of Roe et al (US 5,516,674).
See above for the teachings of Mueller et al and Yamashita et al.
Mueller et al and Yamashita et al differs from the instant invention in failing to teach the secondary antibody is biotinylated and the use of avidin and biotinylated horseradish peroxidase.
            Roe et al shows that it is well known, routine and conventional in the art to utilize a biotinylated secondary antibody and avidin biotinylated horseradish peroxidase to detect an analyte of interest (e.g. col 12, lines 18-28).
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the use of a biotinylated secondary antibody and avidin biotinylated horseradish peroxidase into the modified method of Mueller et al for the detection of the RGMa fragments because Roe shows that is well known and conventional in the art and thus absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of a biotinylated secondary antibody and avidin biotinylated horseradish peroxidase into the modified method of Mueller et al.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-30 and 38-53 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50) and the MPEP with regard to § 101 (see the MPEP at 2106). 
  The claims are directed to a naturally occurring correlation between the levels of RGMa fragments in subjects suffering from neurodegenerative disease (“Guidance”, I.A.2.).  The additional elements of obtaining a sample contacting the sample with a capture binding protein to form a capture binding protein-RGMa fragment; contacting with a detection binding protein to form a detecting binding protein-capture binding protein RGMa fragment complex and detecting and quantitating and comparing to a control are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also, the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of obtaining a sample contacting the sample with a capture binding protein to form a capture binding protein-RGMa fragment; contacting with a detection binding protein to form a detecting binding protein-capture binding protein RGMa fragment complex and detecting and quantitating and comparing to a control are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring correlation, i.e. of a natural principle, as the claims do not amount to significantly more than a statement of the natural principle with generalized directions to apply it to the relevant population.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific. As shown by the art supra it was well-understood, purely conventional and routine to obtain a sample contacting the sample with a capture binding protein to form a capture binding protein-RGMa fragment; contacting with a detection binding protein to form a detecting binding protein-capture binding protein RGMa fragment complex and detecting and quantitating and comparing to a control
           Although claim 27 tries to invoke treating the subject, no particular type of treatment is specified and allows for any and all possible treatments in a generic fashion.  As a result, the general treatment step of claim 27 does not impose meaningful limits and does not go beyond insignificant extra-solution activity or provide additional elements that integrate the judicial exception into a practical application.  Also, claim 27 utilizes alternative language in reciting “if the levels of the fragments are increased as compared to control levels”.  Thus, the claim allows for a scenario wherein the level is decreased and no administration step is performed at all.         
            Based upon this analysis of the claims as a whole, the above noted claims 27-30 and 38-53 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678